*911On Motion for Rehearing.
Appellants contend that the defect in the plea of privilege pointed out in the original opinion must now be considered as waived ■or cured, because appellee filed no exception to said plea in the court below. This contention is overruled. In order to place the onus of proof of the venue facts upon a plaintiff, it is necessary that the plea of privilege be “accompanied with the statutory requisite of an oath.” Drew v. Harrison & Bros., 12 Tex. 279. See, also, 33 Tex.Jur. 624, § 173; 43 Tex.Jur. 803, § 78.
Appellants’ motion for rehearing is overruled.